Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                                 Mar 12 2014, 10:00 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

H. SAMUEL ANSELL                                  GREGORY F. ZOELLER
Ansell Law Firm, LLC                              Attorney General of Indiana
Indianapolis, Indiana
                                                  BRIAN REITZ
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

MIGUEL A. LAZCANO,                                )
                                                  )
       Appellant-Defendant,                       )
                                                  )
              vs.                                 )      No. 49A02-1311-CR-914
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Plaintiff.                        )


                     APPEAL FROM THE MARION SUPERIOR COURT
                         The Honorable Peggy Hart, Commissioner
                            Cause No. 49G20-1309-FA-57360



                                        March 12, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                                  STATEMENT OF THE CASE

        Miguel A. Lazcano appeals the trial court’s order following a bond reduction

hearing. Lazcano presents a single issue for review, namely, whether the court abused its

discretion when it reduced his bond to $170,000. We affirm.

                           FACTS AND PROCEDURAL HISTORY

        On August 29, 2012, Lazcano was arrested and charged with dealing in cocaine, as

a Class A felony, and with possession of cocaine, as a Class C felony, after he accepted

delivery of a game console that contained a kilogram of cocaine.1 At the time of the

arrest, officers found more than $80,000 in cash in Lazcano’s home.2 The trial court set

bail at $500,000 cash bond “per the bond matrix.” Appellant’s App. at 3.

        The local rule for setting a bail bond in criminal cases is Marion County LR49-

CR00-108, which recommends a specific amount of bail in accordance with the level of

offense charged. Marion County’s criminal courts also use a “bail matrix,” a worksheet

outside the local rules, to calculate the accused’s risk-of-flight. The matrix is broken

down into seven levels and assigns number values to various relevant factors, such as

length of local residence, employment status, prior arrests, criminal history, and the

nature of the offense.3 Appellant’s App. at 18. A chart at the bottom of the matrix


        1
          Lazcano has not included a copy of the charging information or the probable cause affidavit in
the record on appeal, nor has he explained the circumstances of his arrest in his brief on appeal. The State
described the basis for the charges in its arguments before the court, and on appeal Lazcano does not
dispute any of the facts alleged by the State.
        2
          The record is in conflict as to whether the officers found $83,000 or $85,000 in cash at
Lazcano’s home.
        3
            The bail matrix is not mentioned in LR49-CR00-108.


                                                     2
contains bail amount recommendations based on the calculated risk level and the level of

the offense. The bail matrix recommends bail amounts that can be greater than or less

than the amounts recommended in the local rule for each level of offense, depending on

the risk factor calculation.

       At the initial hearing on September 6, Lazcano moved for a reduction in the

amount of his bail. On September 10, the court held a hearing on the motion,4 and

Lazcano testified through an interpreter.5 He is a resident legal alien, was born in

Mexico, and his mother still lives there. He has lived with his wife and fourteen-year-old

daughter at his current address in Indianapolis for four years in a home leased from his

sister-in-law and has lived in Indianapolis for a total of eight years. At the time of the

hearing, he was fifty years old, had lost part of his right hand in a work-related accident

in 2007, and was receiving Social Security Disability payments. And he was taking

medications for pain due to his amputation, rheumatoid arthritis, and other conditions.

On direct examination he denied having any previous arrests, but on cross-examination

he conceded that he had been arrested in California in 1983 “for drinking” and in 1994

for “transport of marijuana over 30 grams, which is a felony in California[.]” Transcript

at 8. Regarding the drug offense, Lazcano explained that he had not had “the drug with

[him]” but admitted that he had served thirty-six months of probation. Id. at 8-9.

       There was discussion at the hearing regarding whether Lazcano could be deported

during the pendency of the criminal proceedings. His attorney argued that that was not

       4
           Commissioner Michael S. Jensen presided over the September 10 bond reduction hearing.
       5
           Lazcano speaks Spanish and a little English.


                                                    3
the case because Lazcano is a legal resident alien. At the close of the hearing, the trial

court ordered that Lazcano’s bail be reduced to a $250,000 cash bond. When Lazcano

asked the court to order a surety bond instead, the court declined, reasoning that (1)

during the hearing Lazcano had lied to the court about his criminal history; (2) part of the

sentence for the offense could be non-suspendable;6 (3) Lazcano had possessed a

kilogram of cocaine; and (4) officers had found more than $80,000 cash in Lazcano’s

home.

        On October 8, Lazcano again filed a motion to review his bail, and the court held a

hearing on October 16. The trial court noted: “[W]e have a large amount of cocaine here

and we have eighty-three thousand dollars.”             Id. at 29.    Before any evidence was

admitted, Lazcano argued that the trial court had erred when it had reduced the bail to a

$250,000 cash bond because it had based that decision on the erroneous belief that

Lazcano could be deported while the criminal proceeding was pending. Lazcano then

added that he is in constant pain due to his amputation and is not receiving necessary

medication or medical treatment in jail, including a surgical procedure on his stump to

address the continued growth of the bone where his hand was amputated. Additionally,

Lazcano said his family has the ability to execute a ten percent bond or a real estate bond

but cannot afford a cash bond. The State reminded the court that Lazcano had access to

“large quantities of cash which make him a flight risk[,]” objected to the reduction of the

bail amount, and asked that the bail remain the same. Id. at 25.

        6
           Under Indiana Code Section 35-50-2-2(b)(1), the court may suspend “only that part of a
sentence that is in excess of the minimum sentence” where the crime committed was a Class A felony or
Class B felony and the person has a prior unrelated felony conviction.


                                                 4
       After hearing argument from counsel, the court questioned Lazcano. He testified

that he had lived in Indianapolis for eight years, he had lived in California for twenty-four

years before that, and his mother still lives in Mexico. The court then stated: “All right,

I’ll give you some consideration. I’ll do a hundred and seventy thousand cash.” Id. at

31. Lazcano now appeals.7

                               DISCUSSION AND DECISION

       Lazcano contends that the trial court abused its discretion when it set his bail at

$170,000 cash. In particular, he argues that the amount of the bail is unconstitutionally

excessive and, therefore, that the trial court abused its discretion when it rejected his

request for a ten percent surety bond. We cannot agree.

       We have explained the purpose and setting of pre-trial bail and the review of bail

bond orders as follows:

       “The amount of bail is within the sound discretion of the trial court and will
       be reversed only for an abuse of discretion.” Perry v. State, 541 N.E.2d
       913, 919 (Ind. 1989). An abuse of discretion occurs if the decision is
       clearly against the logic and effect of the facts and circumstances before the
       trial court. Smith v. State, 754 N.E.2d 502, 504 (Ind. 2001). We will not
       reweigh the evidence, and we consider any conflicting evidence in favor of
       the trial court’s ruling. Collins v. State, 822 N.E.2d 214, 218 (Ind. Ct. App.
       2005), trans. denied. “The amount [of bail] is to be determined by
       consideration of the circumstances of each case and is to be set only in an
       amount necessary to assure the presence of the accused at an appropriate
       time and his submission to the authority of that court.” Mott v. State, 490
       N.E.2d 1125, 1127 (Ind. Ct. App. 1986) (citations omitted).

             Indiana’s Constitution prohibits excessive bail. Ind. Const. art. I, §
       16. As this court has explained:


       7
          On November 12, 2013, Lazcano filed a motion to shorten deadlines and expedite this appeal,
and a motions panel of this court granted that motion on November 21.


                                                 5
      Because an accused is presumed innocent, pre-trial
      incarceration should not serve punitive purposes. Instead,
      pre-trial bail allows an accused the opportunity to properly
      prepare his defense at freedom, while it insures his presence
      at trial. It necessarily follows that once bail is made
      available, the amount set shall not be excessive, as this
      constitutes a denial of that right altogether.

Sherelis v. State, 452 N.E.2d 411, 413 (Ind. Ct. App. 1983). “Bail is
excessive where the amount set represents a figure higher than that
reasonably calculated to assure the accused party’s presence at trial.” Id.

      The General Assembly has provided a list of relevant facts to be
considered in determining a reasonable amount of bail. Specifically,
Indiana Code Section 35-33-8-4(b) provides:

      Bail may not be set higher than that amount reasonably
      required to assure the defendant’s appearance in court or to
      assure the physical safety of another person or the community
      if the court finds by clear and convincing evidence that the
      defendant poses a risk to the physical safety of another person
      or the community. In setting and accepting an amount of bail,
      the judicial officer shall take into account all facts relevant to
      the risk of nonappearance, including:

      (1) the length and character of the defendant’s residence in
      the community;

      (2) the defendant’s employment status and history and his
      ability to give bail;

      (3) the defendant’s family ties and relationships;

      (4) the defendant’s character, reputation, habits, and mental
      condition;

      (5) the defendant’s criminal or juvenile record, insofar as it
      demonstrates instability and a disdain for the court’s authority
      to bring him to trial;

      (6) the defendant’s previous record in not responding to court
      appearances when required or with respect to flight to avoid
      criminal prosecution;


                                      6
             (7) the nature and gravity of the offense and the potential
             penalty faced, insofar as these factors are relevant to the risk
             of nonappearance;

             (8) the source of funds or property to be used to post bail or to
             pay a premium, insofar as it affects the risk of nonappearance;
             and

             (9) any other factors, including any evidence of instability
             and a disdain for authority, which might indicate that the
             defendant might not recognize and adhere to the authority of
             the court to bring him to trial.

Reeves v. State, 923 N.E.2d 418, 420-21 (Ind. Ct. App. 2010) (alteration in original).

      Motions to reduce bail are provided for by Indiana Code Section 35-33-8-5(c),

which states: “When the defendant presents additional evidence of substantial mitigating

factors, based on the factors set forth in [Indiana Code section 35-33-8-4(b)], which

reasonably suggests that the defendant recognizes the court’s authority to bring the

defendant to trial, the court may reduce bail.” In reviewing the trial court’s exercise of

discretion, we look to the same factors as are relevant to setting the amount of bail. See

Sneed v. State, 946 N.E.2d 1255, 1260 (Ind. Ct. App. 2011).

      Lazcano contends that the trial court abused its discretion when it required a

$170,000 cash bond because that amount is “off the chart.” Appellant’s brief at 7. The

“chart” to which he refers is the bail matrix worksheet. In Marion County, for Class A

felonies the bail matrix lists $20,000 as a recommended bail amount for an accused who

is calculated to have the lowest risk of failing to appear and $80,000 for someone at the

highest risk level. The matrix worksheet does not recommend the type of bond to be




                                            7
required. The local rule recommends the median amount of $50,000 for a Class A felony

and allows for enhancement of the amount if certain circumstances are present.

       Lazcano cites a completed bail matrix worksheet included in his appendix as

support for his argument that the trial court abused its discretion in ordering a $170,000

cash bond. Lazcano argues that he falls in the lowest risk level and that certain factors,

such as the length of his residence in Indiana, his family connections here, and his long-

time resident alien status, weigh more heavily than evidence that might factor against him

in determining the amount and type of bond.

       Regarding the worksheet, it is not clear whether the State, the court, or Lazcano’s

attorney completed the worksheet. While the worksheet is included in the appendix, the

record does not show that it was offered or admitted into evidence at either of Lazcano’s

bail reduction hearings. Moreover, there is no explanation in the worksheet for why any

of the values were assigned at the level they were, and the “prior felony convictions”

factor of the computation contains no entry, yet the record shows that Lazcano has a prior

felony conviction in California for transporting marijuana. In other words, the worksheet

included in Lazcano’s appendix has no evidentiary value.

       The amount set for Lazcano’s bail is indeed greater than the amount recommended

on the bail matrix. But bail schedules should be only a starting point for tailoring the bail

bond to the individual in each circumstance. Samm v. State, 893 N.E.2d 761, 765 (Ind.

Ct. App. 2008). And a bail amount set outside a bail schedule is not presumptively

unreasonable. Id. at 766. On appeal, Lazcano argues that the evidence of his family’s

residence in Indianapolis, his eight-year residence in that city and four-year residence in


                                             8
the house leased from his sister-in-law, his status as a thirty-year resident alien in the

United States, his receipt of Social Security Disability payments for an accident suffered

at work, and his family’s inability to raise $170,000 cash bond favor reduction of the bail

amount. He argues further that the “only § 35-33-8-4(b) factor that does not fall in favor

of a lower bond is the nature of the charge and the severity of the penalty” he faces.

Appellant’s Brief at 7. But Lazcano’s arguments on appeal are merely requests for this

court to reweigh the evidence before the trial court, which we will not do. See Collins,

822 N.E.2d at 218.

       The trial court’s judgment is supported by the facts and circumstances before the

court. On appeal Lazcano ignores his ties to California, where he lived for twenty-four

years, and his ties to Mexico, where he was born, where he speaks the native language,

and where his mother still lives. Lazcano also ignores the seriousness of the State’s

allegation against him, his age, the fact that his sentence is non-suspendable and would be

at least twenty years, and his apparent access to large amounts of cash.

       Again, the setting of a bail bond is within the trial court’s discretion. Reeves, 923

N.E.2d at 420. To show an abuse of discretion, Lazcano had to show that the bail amount

set represents a figure higher than that reasonably calculated to assure his presence at

trial. See Ind. Code § 35-33-8-4(b). But the “inability to procure the amount necessary

to make bond does not in and of itself render the amount unreasonable.” Sneed v. State,

946 N.E.2d 1255, 1260 (Ind. Ct. App. 2011). Despite the factors that might weigh in

favor of Lazcano, numerous factors support the trial court’s judgment and, as such, we

cannot say that the trial court abused its discretion in requiring a $170,000 cash bond.


                                             9
      Affirmed.

BAKER, J., and CRONE, J., concur.




                                    10